DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  Line 8 of claim 1 recites “of first axial end” which should be - - of the first axial end - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harmon et al. (USpgpub 20110179620) in view of Svoboda et al. (USP 5954345).
Regarding claim 1, Harmon et al. discloses a vehicle component comprising: a casing (fig.10; 16) defining an opening (fig.10; 18, 20); and a cap (fig.10; 302, 304) removably coupled to the casing such that the cap plugs the opening (as evident and seen in fig.10), the cap including a cylindrical hub (36) having a first axial end and an opposite second axial end (seen in fig.10), an inner cylindrical surface and an opposite outer cylindrical surface (also readily apparent from fig.10), an annular rim (34, 38, 312, etc could be interpreted as the rim portion)  extending radially outward from the first axial end of the cylindrical hub about a circumference 
Harmon et al. fails to explicitly disclose making the cap as a monolithic or one piece construction.
Svoboda et al. teaches the concept of providing a similar component which is made of a monolithic cap (10).
	It has been held that the use of a known technique to improve similar devices in the same way is a support for a conclusion of obviousness, if the following findings can be established: (1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;" (2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention; (3)  a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.See MPEP § 2143(I)(C).
As per (1), Harmon et al. teaches a similar “base” device which as mentioned above fails to disclose the cap as monolithic. As per (2), Svoboda et al. also teaches a similar or comparable 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap disclosed in Harmon to be constructed of a one piece design, as taught and suggested by Svoboda et al. in order to provide the predictable results of simplifying the construction of the cap and eliminate the need to manufacture multiple parts and connections and fit them together.
Regarding claim 2, Harmon et al. discloses the vehicle component of Claim 1, wherein the casing is a transmission casing (12, 16).  
Regarding claim 3, Harmon et al. discloses the vehicle component of Claim 1, wherein a sealing member (14) is disposed between the monolithic cap and the casing.  
Regarding claim 4, Harmon et al. discloses the vehicle component of Claim 1, wherein the casing includes a cavity having fluid therein (the casing would have transmission fluid 
Regarding claim 5, Harmon et al. discloses the vehicle component of Claim 4, wherein the annular rim portion and the cylindrical hub includes a slit (322 is a slit formed on both the seal protector 302 and the clamp 306 and thus reads on being formed on both the rim and hub portions) formed therein.  
Regarding claim 6, Harmon et al. discloses the vehicle component of Claim 5, wherein the cylindrical hub surrounds the membrane portion (as viewed in figures 10 and 11 and interpreted above, the hub would surround the membrane portion).  
Regarding claim 7, Harmon et al. discloses the vehicle component of Claim 6, wherein a sealing member (14) is disposed between the cylindrical hub and the casing.  
Regarding claim 8, Harmon et al. discloses the vehicle component of Claim 1, wherein the membrane portion includes a plurality of flexible tabs (fig.11, 318) that are attached to each other prior to the shaft being inserted through the membrane portion and detached from each other after the shaft is inserted through the membrane portion (they would be detached by the splitting at the seam 316 when a shaft is inserted; also described in paragraph 40).  
Regarding claim 9, Harmon et al. discloses the vehicle component of Claim 1, wherein the annular rim portion includes slit formed therein (slit 322 is described as being formed on the seal protector or cap 302, 306 and thus would be formed along the rim portion thereof in order to facilitate the removable by pulling).  

Regarding claim 10, Harmon et al. teaches the use of a pull feature in paragraph 40 which would be used in combination with a slit formed on the cap so as to facilitate its removal.
However, Harmon et al. does not explicitly show us this pull feature in the figure 10.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the embodiment shown in fig.10 of Harmon to make use of a handle as taught and/or suggested by Harmon’s other embodiment of fig.2 in order to be used in conjunction with the slit formed in the cap so as to facilitate its removal by a user. It is also old and well known to use handles in these types of devices or caps which allow for easy removal by a user.
Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive. 
Applicant’s argue that Harmon et al. fails to disclose the newly recited limitations, in particular, those drawn to the cap being monolithic. Applicant alleges that a modification to make this assembly unitary would require removal of the clamp and thus would be unreasonable. In addition, applicant argues that said modification involves improper hindsight.
As to the first argument, the concept of making an element which involves multiple pieces or connections into a monolithic component has been well documented across the mechanical arts in general. In addition, as evidenced above, within the same field of endeavor of these caps, there are at least several examples of monolithic structures and thus the concept of modifying the cap in Harmon et al. would indeed be an obvious modification. Please see the rejection above for more information.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, it is readily apparent from knowledge in the mechanical arts and in particular the field of these caps as noted by the prior art of record, that one having ordinary skill in the art would readily envision the construction of these caps as monolithic.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art includes other examples of caps with similar membranes and/or detachment features to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS C DIAZ/Primary Examiner, Art Unit 3656